



Exhibit 10.3




Second Amendment to Expatriate Agreement


Original Agreement Signed: September 6, 2013
Date of First Amendment: April 24, 2015
Date of Second Amendment: January 19, 2016


This Second Amendment to Expatriate Agreement is made as of this 19th day of
January, 2016 by and between William H. Reitman (“Mr. Reitman”) and Briggs &
Stratton International, Inc. (“B&S”) and amends that certain Expatriate
Agreement dated as of September 6, 2013, as previously amended.


Mr. Reitman and B&S each hereby agree to amend the Expatriate Agreement as
follows:


1.
The Expatriate Agreement is amended to provide that Mr. Reitman’s assignment end
date will be May 31, 2016 and paragraphs 8(a) and (d) are hereby modified
accordingly.

2.
Mr. Reitman’s current base monthly salary is $32,187.50, notwithstanding the
reference to $30,250 in Section 1(a) of the Expatriate Agreement.

3.
The following Sections of the Expatriate Agreement are hereby modified,
effective as of January 1, 2016, to reflect the May 31, 2016 termination date of
Mr. Reitman’s assignment and the scope of his international obligations between
January 1, 2016 and such termination date:

a.
Section 1(f): Mr. Reitman’s “Goods and Services Allowance” will equal $4,513 per
month for each month from January 2016 through May 2016.

b.
Section 1(g): The reference to $62,000 is replaced with a reference to $67,500.

c.
Section 1(h): The reference to 5% is changed to 3.5% for fiscal 2016.

d.
Section 1(i): Mr. Reitman will receive 1,620 shares of restricted stock
following completion of his assignment on May 31, 2016.



Except as specifically set forth in this Amendment, the Expatriate Agreement
remains unchanged and in full force and effect in accordance with its terms.


This Amendment, once signed, is binding upon both Briggs & Stratton
International, Inc. and Mr. Reitman.






Briggs & Stratton Corporation        Briggs & Stratton International, Inc.
        


 
 
 
 
 
/s/ Todd J. Teske
 
  /s/ Andrea Golvach
 
 /s/ William H. Reitman
Todd J. Teske - Chairman, President & Chief Executive Officer
 
Andrea Golvach VP Treasurer
 
William H. Reitman
 
 
 
 
 
 
 
 
 
 






